UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2011 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/10 (Unaudited) Key to holding's abbreviations AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed FGIC Financial Guaranty Insurance Company G.O. Bonds General Obligation Bonds IF Inverse Floater LOC Letter of Credit NATL National Public Finance Guarantee Corp. Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.9%)(a) Rating(RAT) Principal amount Value Guam (1.0%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB- $750,000 $798,023 Michigan (83.9%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 250,000 241,145 Central MI U. Rev. Bonds, 5s, 10/1/26 Aa3 725,000 787,191 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 Aa3 1,425,000 1,572,188 Detroit, G.O. Bonds (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BB 250,000 242,243 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 A 1,500,000 1,324,185 Detroit, Swr. Disp. Rev. Bonds Ser. B, AGM, 7 1/2s, 7/1/33 AAA 1,000,000 1,231,260 (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 A1 1,075,000 1,070,292 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AAA 1,300,000 1,436,214 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, NATL, 5 1/4s, 2/1/27 A2 3,065,000 3,064,903 Ecorse, Pub. School Dist. G.O. Bonds, AGM, Q-SBLF, 5s, 5/1/12 AAA 650,000 696,521 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 Aa2 1,950,000 2,145,195 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 AAA 1,425,000 1,614,554 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 300,000 311,349 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba1 360,000 359,968 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), NATL, FGIC, Q-SBLF, 5s, 5/1/21 Aa2 2,000,000 2,134,060 Grand Rapids, Rev. Bonds (San. Swr. Sys.), NATL, 5s, 1/1/20 Aa1 500,000 565,735 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 A+ 500,000 541,005 Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF, 5 1/8s, 5/1/31 (Prerefunded, 5/1/11) AA- 1,030,000 1,062,723 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AAA 2,000,000 2,076,200 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 AAA 1,640,000 1,848,247 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB+ 1,000,000 1,012,890 (Alma College), 5 1/4s, 6/1/33 A3 1,000,000 1,011,970 (Kalamazoo College), 5s, 12/1/33 A1 1,000,000 1,034,300 (Kalamazoo College), 5s, 12/1/20 A1 250,000 257,360 MI Higher Ed. Fac. Auth. VRDN (U. of Detroit), 0.26s, 11/1/36 VMIG1 1,790,000 1,790,000 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 559,560 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 Aa3 2,000,000 2,260,020 Ser. I, 5s, 10/15/24 Aa3 125,000 129,499 Ser. I, 5s, 10/15/24 (Prerefunded, 10/15/11) A+ 5,000 5,258 (Fac. Program), Ser. I, 4 3/4s, 10/15/25 Aa3 1,055,000 1,055,032 FGIC, NATL, zero %, 10/15/22 A1 3,000,000 1,700,760 FGIC, NATL, zero %, 10/15/17 A1 1,000,000 765,390 MI State Comprehensive Trans. Rev. Bonds, Ser. B, AGM 5 1/4s, 5/15/11 (Escrowed to maturity) AAA 1,275,000 1,319,459 2 1/4s, 5/15/11 AAA 200,000 206,858 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,098,120 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A+ 1,000,000 1,051,730 (Sparrow Hosp.), 5 1/2s, 11/15/21 (Prerefunded, 11/15/11) A1 655,000 699,324 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 1,500,000 1,480,710 (Sparrow Hosp.), 5s, 11/15/31 A1 1,000,000 1,001,720 (Ascension Hlth.), Ser. B, 5s, 11/15/25 Aa1 1,000,000 1,080,280 (Sparrow Hosp.), 5s, 11/15/23 A1 835,000 862,455 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A, 5 1/2s, 12/1/28 AA+ 750,000 772,928 MI State Strategic Fund Mandatory Put Bonds (6/2/14) (Dow Chemical), Ser. A-1, 6 3/4s, 12/1/28 BBB- 200,000 225,022 MI State Strategic Fund Rev. Bonds (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AAA 2,500,000 2,812,350 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (Waste Mgmt.), 4 1/2s, 12/1/13 BBB 1,000,000 1,046,320 MI State Strategic Fund, Ltd. Mandatory Put Bonds (6/1/13) (Dow Chemical), 5 1/2s, 12/1/28 Baa3 635,000 674,942 (9/1/11) (Detroit Edison Co.), AMBAC, 4.85s, 9/1/30 Baa1 1,000,000 1,036,890 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A2 1,500,000 1,891,830 (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,693,480 MI State Strategic Fund, Ltd. VRDN (Detroit Symphony), Ser. B, 0.26s, 6/1/31 A-1 1,500,000 1,500,000 MI State U. Rev. Bonds, Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,214,570 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A 6s, 6/1/48 BBB 1,000,000 760,930 6s, 6/1/34 BBB 1,250,000 1,012,825 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa3 500,000 468,400 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AAA 1,000,000 1,114,570 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 (Prerefunded, 6/1/12) B/F 750,000 832,883 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 AAA 1,500,000 1,650,150 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, NATL, 5 1/4s, 11/15/35 A1 1,000,000 975,360 Van Buren Twp., Local Dev. Fin. Auth. G.O. Bonds, FGIC, NATL, zero %, 4/1/26 A 690,000 302,689 Wayne Charter Cnty., G.O. Bonds (Bldg. Impt.), Ser. A, 6 3/4s, 11/1/39 A2 500,000 535,410 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), FGIC, NATL, 5s, 12/1/25 A 1,000,000 1,002,940 Wayne St. U. Rev. Bonds, AGM, 5s, 11/15/25 AAA 2,000,000 2,185,300 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 (Prerefunded, 5/1/13) AA- 125,000 139,639 Puerto Rico (12.8%) Cmnwlth. of PR, G.O. Bonds Ser. A, FGIC, 5 1/2s, 7/1/21 A3 500,000 557,440 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 A3 210,000 217,220 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 (Prerefunded, 7/1/16) AAA 340,000 416,418 Ser. A, 5 1/4s, 7/1/26 A3 500,000 523,440 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa1 1,350,000 1,453,653 6s, 7/1/38 Baa1 1,500,000 1,626,375 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. K, 5s, 7/1/30 A3 500,000 507,025 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,412,866 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Oblig. Bonds, Ser. A, U.S. Govt. Coll., 5 3/8s, 10/1/24 (Prerefunded, 10/1/10) Aaa 500,000 507,020 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 A3 1,000,000 1,120,060 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. M-3, NATL, Cmnwlth. of PR Gtd., 6s, 7/1/28 A 500,000 543,830 Ser. Q, Cmnwlth. of PR Gtd., 5 5/8s, 7/1/39 A3 1,000,000 1,047,000 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, zero %, 8/1/31 A+ 2,750,000 811,910 Virgin Islands (1.2%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 380,000 410,028 Ser. A, 5s, 10/1/25 Baa2 200,000 210,342 (Hovensa Refinery Fac.), 4.7s, 7/1/22 Baa3 450,000 419,747 TOTAL INVESTMENTS Total investments (cost $78,423,126)(b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2010 through August 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $84,096,129. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $78,423,126, resulting in gross unrealized appreciation and depreciation of $5,317,402 and $600,830, respectively, or net unrealized appreciation of $4,716,572. The rates shown on Mandatory Put Bonds and VRDN are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represents the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represents the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): State Government 25.8% Education 15.2 Utilities 13.9 Healthcare 12.8 Prerefunded 10.3 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 20.4% AGM 18.3 FGIC 15.4 Q-SBLF 13.4 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $ $83,139,698 $ Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: October 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 29, 2010
